Appeal from an award of compensation for ten weeks’ disability. On April 16, 1930, while claimant was lifting a can of ashes, he sustained a strain which resulted in a right inguinal hernia. Some years later he suffered a hernia on the left side and a recurrence of the hernia on the right side. An award of compensation for the first injury was made May 2, 1931, and on May 11, 1931, such award was paid. On September 10, 1940, claimant was afforded an operation by the employer for the repair of the left hernia and the recurrent right hernia. During the intervening years the employer had notice of claimant’s condition and gave him light work to do at his regular rate of wages. He made an application for further compensation on or about October 9, 1940. The Industrial Board held that three years had not elapsed from the last payment of compensation in view of the hospitalization furnished on September 10, 1940, and that the employer was liable for the payment of award and not the Special Fund. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ,